Title: Enclosure: To Samuel Jones and Richard Harison, [9 November 1789]
From: Hamilton, Alexander
To: Jones, Samuel,Harison, Richard


[New York, November 9, 1789]
The Secretary of the Treasury requests the opinion of Council on the following points, arising on the Act for Registering & Clearing Vessels regulating the Coasting Trade & for other purposes—
1st   By the 22d Section it is provided that every Vessel of Less than Twenty Tons shall procure a license from the Collector of the District to which she belongs purporting that such Vessel is exempt from clearing and entering for the term of one Year from the date thereof—

2d.   By the 23d Section it is provided, that every Vessel of the burthen of Twenty Tons or upwards (to be employed & qualified in the way therein specified) shall be entitled to receive a license to trade between the different Districts in the United States or to carry on the Bank or Whale Fishery for one Year.
3d   By the 31st Section there is an allowance in these words
“For every license to trade between the different districts of the United States or to carry on the Bank or Whale Fishery for one Year, fifty Cents”
Questions.
Is any Tonnage demandable on Vessels of less than Twenty Tons?
Is any fee demandable for the license directed to be given to such Vessels? if any, what?
By the 25 Section Coasters of Twenty Tons & upwards having certain articles on board and bound from one District to another are to exhibit two Manifests, one of which is to be sworn to before the Collector & Certified and returned by him with a permit to proceed to the place of Destination
By the 26th Section Vessels of the same description bound from a District in one State to a District in any other than an adjoining State (though having none but the goods of the growth or manufacture of the United States) are also to exhibit duplicate Manifests; one of which is in like manner to be Sworn to Certified and returned with a permit to proceed to the place of destination
By the 27th Section Vessels of the same description (having on board certain Articles only) arriving at one district from another in the same State or from a District in the next adjoining State are previous to unlading to deliver to the Collector or Surveyor at the port of arrival a Manifest of their Cargo which they are to Swear to and then receive from the Collector or Surveyor a permit to land or unload.
By the 28th Section Vessels of the same description in all other cases arriving at any Port within the United States are previous to unlading to deliver to the Collector or Surveyor at the Port of arrival the certified Manifest and permit to proceed to place of destination provided for in the 25 and 26 Sections—upon which the Collector or Surveyor is to grant the permit to land or unload.
By Section 31st. allowances are directed in these words

“For every entry of inward Cargo directed to be made in Conformity with the Act and for receiving of and qualifying to every Manifest of Vessels licensed to trade as aforesaid Sixty Cents.”
“For a permit to land Goods of Foreign growth or Manufacture Twenty Cents”
“For every permit to proceed to place of Destination 25 Cents” Note these are the only allowances which can have reference to the services specified in the foregoing Sections.
Questions.
What are the respective Allowances to which the Officers of the Customs are entitled for the several services Specified in those Sections ‘vizt’ the 25. 26. 27. & 28th?

A HamiltonSecretary of the Treasury
New York November 9, 1789


Samuel Jones
}
Esquires

Richard Harrison



